 



Exhibit 10.3
PREPAYMENT, COVENANT TERMINATION AND RELEASE AGREEMENT
     PREPAYMENT, COVENANT TERMINATION AND RELEASE AGREEMENT, dated as of
August 16, 2006, by and among Value City Department Stores LLC, an Ohio limited
liability company (“Value City” or “Borrower”), Gramex Retail Stores, Inc., a
Delaware corporation (“Gramex”), Filene’s Basement, Inc., a Delaware corporation
(“Filene’s”), GB Retailers, Inc. a Delaware corporation (“GB”), Value City of
Michigan, Inc., a Michigan corporation (“VC Michigan”), J.S. Overland Delivery,
Inc. (“Overland”), Value City Department Stores Services, Inc. (“Services”),
Retail Ventures, Inc., an Ohio corporation (the “Parent”), Retail Ventures
Jewelry, Inc., an Ohio corporation (“RV Jewelry”), Retail Ventures Services,
Inc., an Ohio corporation (“RV Services”), Retail Ventures Licensing, Inc., a
Delaware corporation (“RV Licensing”), and Retail Ventures Imports, Inc.
(formerly known as VC Acquisition, Inc.), an Ohio corporation (“Imports”, and
together with Gramex, Filene’s, GB, VC Michigan, Overland, Services, the Parent,
RV Jewelry, RV Licensing and RV Services, each a “Guarantor” and collectively,
the “Guarantors”, and together with the Borrower, each a “Loan Party”, and
collectively, the “Loan Parties”), the lenders currently party to the Financing
Agreement referred to below (each a “Lender” and collectively, the “Lenders”)
and Cerberus Partners, L.P., a limited partnership formed under the laws of the
State of Delaware (“CPLP”), as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders are
parties to a Second Amended and Restated Senior Loan Agreement dated as of
July 5, 2005 (as amended through the date hereof, the “Financing Agreement”),
pursuant to which the Lenders have made loans to the Borrower (the “Loans”);
     WHEREAS, the obligations of the Loan Parties to the Agent and Lenders in
respect of the Financing Agreement and the Loan Documents (as defined in the
Financing Agreement) are guaranteed and secured pursuant to the terms of the
Financing Agreement and the other Loan Documents;
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
the Borrower is prepaying $49,500,000 of the Loans under the Financing Agreement
(such payment the “Prepayment” and the Loans prepaid, the “Prepaid Loans”)) and
satisfying all of the other obligations of the Borrower and the Guarantors to
the Lenders and the Agent under the other Loan Documents (other than the
Restated Financing Agreements (as hereinafter defined, the Convertible Warrants
and the Warrants (collectively, the “Outstanding Warrants”), the Registration
Rights Agreement and the DSW Registration Rights Agreement (each as defined in
the Financing Agreement);
     NOW, THEREFORE, in consideration of the premises and agreements herein and
the Prepayment and the satisfaction of the other obligations, the Borrower, the
Guarantors, the Agent and the Lenders hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Capitalized terms used and not otherwise defined herein have the
respective meanings assigned to them in the Financing Agreement.
     2. As of the date hereof, (i) the accrued and unpaid interest on the
Prepaid Loans is $206,250; (ii) the amount of accrued and unpaid fees and
expenses (other than fees and expenses of Schulte Roth & Zabel LLP) is $0.00.
Assuming no changes in applicable interest rates and no changes in the
outstanding principal amount of the Prepaid Loans, the aggregate per diem
accrual of such interest and fees is $13,750.00; and (iii) the prepayment
premium that the Borrower has agreed to pay with respect to the Prepaid Loans is
$3,930,113.49.
     3. The Borrower is obligated to pay to Schulte Roth & Zabel LLP $185,000.00
representing fees and disbursements of counsel to the Agent, which amount shall
be paid by wire transfer of immediately available funds pursuant to the wire
instructions set forth on Schedule B attached hereto.
     4. The Borrower hereby agrees that the Prepaid Loans, the interest thereon
and the fees in connection therewith set forth in paragraph 2 hereof, the
prepayment premium set forth in paragraph 2 hereof, the accrued fees and
disbursements of counsel to the Agent set forth in paragraph 3 hereof and the
accrued fees and disbursements of counsel to Schottenstein Stores Corporation
(collectively, the “Prepaid Obligations”) are payable without any deduction,
offset, defenses or counterclaim, provided that the prepayment premium is only
payable if, and to the extent, that the Borrower actually repays the Prepaid
Loans as contemplated herein.
     5. Without recourse and without any representation or warranty of any kind,
and subject to the satisfaction of the conditions set forth in paragraph 9
hereof: (a) the Agent and the Lenders hereby acknowledge payment in full of the
Prepaid Obligations and hereby terminate all covenants set forth in Article VI
and Article VII of the Financing Agreement, (b) each Lender shall execute and
deliver a Third Amended and Restated Senior Loan Agreement restating the terms
of the Loan remaining outstanding to each Lender, on the terms set forth in
Exhibit A (as amended and restated as set forth herein, collectively, the
“Restated Financing Agreements”), (c) the Agent and the Lenders hereby terminate
each Loan Document (other than the Restated Financing Agreements, the
Outstanding Warrants, the Registration Rights Agreement and the DSW Registration
Rights Agreement), (d) the Agent and the Lenders hereby acknowledge and agree
that any and all liens, security interests or other charges or encumbrances in
favor of the Agent and the Lenders arising under the Financing Agreement, any
Loan Documents or any other documents securing the Financing Agreement
(collectively, the “Financing Agreement Liens”) are hereby automatically
released and terminated without any further action on the part of the Agent and
Lenders, (e) the Agent and the Lenders hereby acknowledge and agree that each
Guarantor is hereby irrevocably released and discharged from its Guaranty and
from its liability for any Guaranteed Obligations, (f) (i) the Borrower and
Guarantors hereby release and discharge the Agent, the Lenders, and their
respective participants, if any, and their successors and assigns, from all
claims, demands, accounts and actions that they at any time had or have or that
they or their successors and assigns hereinafter may have against the Agent or
the Lenders by reason of any account, cause or matter (the “Claims”) arising out
of the Financing Agreement and the other Loan Documents (other than the Restated
Financing Agreements, the Outstanding Warrants, the Registration Rights
Agreement and the DSW Registration Rights Agreement) and except to the extent
arising out of this

-2-



--------------------------------------------------------------------------------



 



Agreement; and (ii) as to each and every claim released hereunder, the Borrower
and each Guarantor hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and (g) the Agent and
Lenders hereby release the Borrower and the Guarantors from all Claims arising
out of the Financing Agreement and the other Loan Documents (other than the
Restated Financing Agreements, the Outstanding Warrants, the Registration Rights
Agreement and DSW Registration Rights Agreement) except to the extent arising
out of this Agreement and any provision in any of the aforementioned documents
which by its terms expressly survives the termination thereof. Nothing contained
herein shall be deemed to be a termination of, or a release of any claims or
obligations under this Agreement, any Restated Financing Agreement, any
Outstanding Warrant, the Registration Rights Agreement or the DSW Registration
Rights Agreement. For the avoidance of doubt, the parties hereby acknowledge and
agree that neither the Stock Pledge Agreement entered into in accordance with
Section 9(d) hereof nor the Account Control agreement entered into in accordance
with Section 9(e) hereof, are Loan Documents and all parties agree that such
documents are not terminated by this Agreement.
     6. Following the satisfaction of the conditions set forth in paragraph 9
hereof, the Agent and Lenders, as appropriate (a) hereby authorize the Borrower
and its counsel to file or cause to be filed, UCC termination statements (the
“Termination Statements”) to terminate those UCC financing statements listed in
Schedule C attached hereto, together with any others hereafter identified to the
Agent by the Borrower as securing the Obligations under the Financing Agreement,
(b) will promptly (i) cause to be delivered to the Borrower (or to another
Person designated by the Borrower), the stock certificate(s) representing the
shares of stock of DSW pledged to the Agent and the Lenders pursuant to the
Pledge Agreement and the executed stock power(s) related thereto, and
(ii) deliver to the Revolving Credit Facility Agent, the stock certificates
representing the shares of the other Loan Parties pledged to the Agent and the
Lenders pursuant to the Pledge Agreement and the executed stock powers related
thereto as set forth in Schedule D attached hereto (collectively, the “Pledged
Collateral”), together with any others hereafter identified to the Agent by the
Borrower as securing the Obligations under the Financing Agreement, (c) promptly
execute and deliver to the Borrower (or to another Person designated by the
Borrower) the Releases (Trademark) and the Release (Patent) in the form of
Exhibit B hereto (the “Intellectual Property Releases”), terminating the Agent’s
and the Lenders’ interests in each Loan Party’s trademarks and patents, and
(d) promptly execute and deliver to the Revolving Credit Facility Agent, the
mortgage assignments in the form of Exhibit C hereto (the “Mortgage
Assignments”) assigning the Agent’s and the Lenders’ interests in the Facilities
owned by any Loan Party to the Revolving Credit Facility Agent or amendments to
such mortgages to designate the Revolving Credit Facility Agent as agent
thereunder, which Pledged Collateral, Termination Statements, Intellectual
Property Releases and Mortgage Assignments shall be made without representation,
warranty or recourse of any kind.
     7. The Agent and the Lenders will, at the request of the Borrower execute
such additional instruments and other writings, and take such other actions, as
the Borrower may from time to time reasonably request to effect or evidence the
satisfaction of the Obligations and the termination of the Financing Agreement
Liens and each Loan Document (other than the Restated Financing Agreements, the
Outstanding Warrants, the Registration Rights Agreement and the DSW Registration
Rights Agreement) and any instruments executed pursuant thereto, but at the sole
cost and expense of the Borrower; provided that this paragraph 7 shall not apply
to

-3-



--------------------------------------------------------------------------------



 



(i) the Restated Financing Agreement, the Outstanding Warrants, the Registration
Rights Agreement or the DSW Registration Rights Agreement, and (ii) any
provisions in the Loan Documents not expressly terminated hereby and which
expressly provide for the survival thereof.
     8. This Agreement shall (a) be binding on the Agent, the Lenders, the
Borrower, the Guarantors and their respective successors and assigns and
(b) inure to the benefit of the Agent, the Lenders, the Borrower, the Guarantors
and their respective successors and assigns.
     9. The effectiveness of this Agreement is subject to the conditions
precedent that the Agent shall have received (a) full payment in respect of all
of the Prepaid Obligations by wire transfer of immediately available funds
pursuant to the instructions set forth in Schedule A and Schedule B attached
hereto, (b) counterparts of this Agreement, duly executed by the Borrower, the
Guarantors, the Agent and the Lenders, (c) a copy of the Third Amended and
Restated Senior Loan Agreement — Cerberus, and the Third Amended and Restated
Senior Loan Agreement — SSC, in each case in the form of Exhibit A hereto and
executed by the Borrower and the relevant Lender, (d) the stock pledge by RVI,
in favor of Cerberus and the stock pledge in favor of SSC, respectively, as a
holder of Outstanding Warrants, pledging as collateral for the obligation of RVI
to deliver shares of stock of DSW upon exercise of the Outstanding Warrants for
shares of stock of DSW, the number of shares of stock of DSW into which the
Outstanding Warrants may be exercised, substantially in the form of Exhibit D
hereto, duly executed by RVI, accompanied by stock certificates representing
such pledged shares and corresponding stock powers executed in blank, and (e) an
Account Control Agreement with National City Bank and each Lender, in each case
reasonably acceptable to such Lender, with respect to the account of the
Borrower at National City Bank into which it has placed the cash deposit in an
amount equal to the remaining balance of the Loan owing to each Lender securing
the Loan outstanding under the Restated Financing Agreements, as required
pursuant thereto, duly executed by the Borrower, the Bank and such Lender.
     10. The Loan Parties hereby jointly and severally agree to pay all costs
and expenses in connection with the preparation, execution, delivery, filing and
recording of this Agreement, the notification and release documents executed in
furtherance hereof, and the performance of any other acts and the execution of
any other documents required to effect the release of any Financing Agreement
Liens, including, without limitation, the reasonable fees and disbursements of
counsel to the Agent.
     11. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability and
binding effect of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     12. This Agreement shall be governed by and construed in accordance with
the law of the State of New York.
     13. THE AGENT, THE LENDERS, THE BORROWER AND THE GUARANTORS HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING IN CONNECTION WITH
THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
written above.

            VALUE CITY DEPARTMENT STORES LLC,
an Ohio limited liability company
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Vice President     

            GRAMEX RETAIL STORES, INC.,
a Delaware corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            FILENE’S BASEMENT, INC.,
a Delaware corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            VALUE CITY OF MICHIGAN, INC.,
a Michigan corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            GB RETAILERS, INC.,
a Delaware corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            J.S. OVERLAND DELIVERY, INC.
a Delaware corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            VALUE CITY DEPARTMENT STORES SERVICES, INC.
a Delaware corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            RETAIL VENTURES, INC.
an Ohio corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

            RETAIL VENTURES JEWELRY, INC.
an Ohio corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            RETAIL VENTURES SERVICES, INC.
an Ohio corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer          RETAIL VENTURES IMPORTS, INC.
(formerly known as VC Acquisition, Inc.),
an Ohio corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer          RETAIL VENTURES LICENSING, INC.
a Delaware corporation
      By:   /s/ James A. McGrady         Name:   James A. McGrady       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            AGENT AND LENDER:

CERBERUS PARTNERS, L.P.,
a Delaware limited partnership, on behalf of itself
and its affiliate assigns

By: CERBERUS ASSOCIATES, L.L.C.
      By:   /s/ Lenard Tessler         Name:   Lenard Tessler        Title:    
        LENDER:

SCHOTTENSTEIN STORES CORPORATION,
a Delaware corporation
      By:   /s/ Irwin A. Bain         Name:   Irwin A. Bain        Title:  
Senior Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



         

Schedule A
Wire Instructions
Cerberus Partners, L.P.

         
 
Bank:  
Citibank, N.A., New York, New York
   
 
ABA# :  
021000089
   
 
Account Name:  
Cerberus Partners, L.P.
   
 
Account #:  
37839889
   
 
Attention:  
Robert Gadigan
   
 
Reference:  
Value City

 



--------------------------------------------------------------------------------



 



Schedule B
Wire Instructions
Schulte Roth & Zabel LLP

         
 
Name of Bank:  
Citibank N.A.
111 Wall Street
New York, New York 10043
   
 
ABA No.:  
021000089
   
 
Account Name:  
Schulte Roth & Zabel LLP
Attorney Business Account
   
 
Account No.:  
37242839
   
 
Reference:  
014951.0296

 



--------------------------------------------------------------------------------



 



Schedule C
UCC Financing Statements to be terminated — Attached

 



--------------------------------------------------------------------------------



 



Schedule D
Stock Certificates
Copies Attached

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Third Amended and Restated Senior Loan Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Intellectual Property Releases
Attached

 



--------------------------------------------------------------------------------



 



Exhibit C
Mortgage Assignments
As determined among SRZ and counsel to National City

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Pledge Agreement

 